Exhibit 10.130
 
GUARANTY
 
THIS GUARANTY (this “Guaranty”) is executed as of April 8, 2010 by GLIMCHER
PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership (together with
any permitted successors and assigns, “Guarantor”), for the benefit of GOLDMAN
SACHS COMMERCIAL MORTGAGE CAPITAL, L.P., a Delaware limited partnership
(together with its successors and assigns, “Lender”).
 
W I T N E S S E T H
 
WHEREAS, Lender has agreed to make a loan (the “Loan”) to Glimcher MJC, LLC, a
Delaware limited liability company (“Borrower”), in the original principal
amount of $55,000,000 (the “Loan Amount”), pursuant to that certain Loan
Agreement, dated as of the date hereof, by and between Borrower and Lender (the
“Loan Agreement”);
 
WHEREAS, to evidence the Loan, Borrower has executed and delivered to Lender a
promissory note, dated as of the date hereof, in the original principal amount
of the Loan Amount (as the same may be amended, restated, replaced,
supplemented, or otherwise modified from time to time, the “Note”), and Borrower
has or will become indebted, and may from time to time become further indebted,
to Lender with respect to the Loan;
 
WHEREAS, Lender requires as a condition to making the Loan that Guarantor agrees
to unconditionally guaranty for the benefit of Lender and its successors and
assigns, the full and timely payment and performance of the Guaranteed
Obligations (as hereinafter defined);
 
WHEREAS, Guarantor directly and/or indirectly owns an interest in Borrower and
will derive substantial economic benefit from the making of the Loan by Lender
to Borrower; and
 
WHEREAS, Guarantor has agreed to execute and deliver this Guaranty in order to
induce Lender to make the Loan.
 
NOW, THEREFORE, to induce Lender to make the Loan to Borrower and in
consideration for the substantial benefit Guarantor will derive from the making
of the Loan and for other good and valuable consideration, the receipt and legal
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
 
ARTICLE I
 
NATURE AND SCOPE OF GUARANTY
 
1.1      Guaranty of Obligations.  Guarantor hereby absolutely, irrevocably and
unconditionally guarantees to Lender the full and timely payment and performance
of all of the Guaranteed Obligations as and when the same shall be due and
payable, whether by lapse of time, by acceleration of maturity or
otherwise.  Guarantor hereby absolutely, irrevocably and unconditionally
covenants and agrees that it is liable for the Guaranteed Obligations as primary
obligor.
 
 
1

--------------------------------------------------------------------------------

 
1.2      Definitions of Guaranteed Obligations.  As used herein, the term
“Guaranteed Obligations” means all obligations and liabilities of Borrower
pursuant to Section 9.19(b) of the Loan Agreement.
 
1.3      Nature of Guaranty.  This Guaranty is an irrevocable, absolute and
continuing guaranty of payment and not a guaranty of collection.  No exculpatory
language contained in any of the other Loan Documents shall in any event or
under any circumstances modify, qualify or affect the personal recourse
obligations and liabilities of Guarantor hereunder.   This Guaranty may not be
revoked by Guarantor and shall continue to be effective with respect to the
Guaranteed Obligations arising or created after any attempted revocation by
Guarantor and, if Guarantor is a natural person, after Guarantor’s death, in
which event this Guaranty shall be binding upon Guarantor’s estate and
Guarantor’s legal representatives and heirs.  It is the intent of Guarantor and
Lender that the obligations and liabilities of Guarantor hereunder are absolute
and unconditional under any and all circumstances and that so long as any
portion of the Indebtedness shall be outstanding, such obligations and
liabilities shall not be discharged or released in whole or in part, by any act
or occurrence (including, without limitation, the fact that at any time or from
time to time the Indebtedness or the Guaranteed Obligations may be increased or
reduced) which might, but for the provisions of this Guaranty, be deemed a legal
or equitable discharge or release of Guarantor.  This Guaranty may be enforced
by Lender and any subsequent holder of the Note or any part thereof and shall
not be discharged by the assignment or negotiation of all or any part of the
Note.
 
1.4      Joint and Several Liability.  Notwithstanding anything to the contrary,
if Guarantor is comprised of more than one Person, the obligations and
liabilities of each such Person under this Guaranty shall be joint and several.
 
1.5      Guaranteed Obligations Not Reduced by Set-Off.  The Guaranteed
Obligations and the liabilities and obligations of Guarantor to Lender hereunder
shall not be reduced, discharged or released because or by reason of any
existing or future set-off, offset, claim or defense of any kind or nature which
Borrower, Guarantor or any other Person has or may hereafter have against Lender
or against payment of the Indebtedness or the Guaranteed Obligations, whether
such set-off, offset, claim or defense arises in connection with the Guaranteed
Obligations or otherwise.
 
1.6      No Duty to Pursue Others; No Duty to Mitigate.  It shall not be
necessary for Lender (and Guarantor hereby waives any rights which Guarantor may
have to require Lender) to take any action, obtain any judgment or file any
claim prior to enforcing this Guaranty, including, without limitation, to (i)
institute suit or otherwise enforce Lender’s rights, or exhaust its remedies,
against Borrower or any other Person liable on all or any part of the
Indebtedness or the Guaranteed Obligations, or against any other Person, (ii)
enforce Lender’s rights, or exhaust any remedies available to Lender, against
any collateral which shall ever have been given to secure all or any part of the
Indebtedness or the Guaranteed Obligations, (iii) join Borrower or any other
Person liable on the Guaranteed Obligations in any action seeking to enforce
this Guaranty or (iv) resort to any other means of obtaining payment of all or
any part of the Indebtedness or the Guaranteed Obligations.  Lender shall not be
required to mitigate damages or take any other action to reduce, collect or
enforce the Guaranteed Obligations.
 
 
2

--------------------------------------------------------------------------------

 
1.7      Payment by Guarantor.  If all or any part of the Guaranteed Obligations
shall not be punctually paid or performed when due, whether at demand, maturity,
acceleration or otherwise, Guarantor shall, immediately upon demand by Lender
and without presentment, protest, notice of protest, notice of non-payment,
notice of intention to accelerate the maturity, notice of acceleration of the
maturity or any other notice whatsoever, pay in lawful money of the United
States of America, the amount due thereon to Lender.  Amounts not paid when due
hereunder shall accrue interest at the Default Rate, unless such amounts already
include interest at the Default Rate pursuant to the terms of the other Loan
Documents.  Such demands may be made at any time coincident with or after the
time for payment of all or any part of the Guaranteed Obligations and may be
made from time to time with respect to the same or different Guaranteed
Obligations.
 
1.8      Application of Payments.  If, at any time, there is any Indebtedness or
obligations of Borrower to Lender which is not guaranteed by Guarantor, Lender,
without in any manner impairing its rights hereunder, may, at its option, apply
all amounts realized by Lender from any collateral or security held by Lender
first to the payment of such unguaranteed Indebtedness or obligations, with the
remaining amounts, if any, to then be applied to the payment of the Indebtedness
or obligations guaranteed by Guarantor.
 
1.9      Waivers.
 
(a)      Guarantor hereby assents to all of the terms and agreements heretofore
or hereafter made by Borrower with Lender (including, without limitation, the
provisions of the Loan Documents) and hereby waives diligence, presentment,
protest, demand on Borrower for payment or otherwise, filing of claims,
requirement of a prior proceeding against Borrower and all notices (other than
notices expressly provided for hereunder or required to be delivered under
applicable law), including, without limitation, notice of:
 
(i)      the acceptance of this Guaranty;
 
(ii)      the present existence or future incurring of all or any part of the
Indebtedness, or any future change to the time, manner or place of payment of,
or in any other term of all of any part of the Indebtedness or the Guaranteed
Obligations;
 
(iii)     any amendment, modification, replacement or extension of any of the
Loan Documents;
 
(iv)     the execution and delivery by Borrower and Lender of any other loan or
credit agreement or of Borrower’s execution and delivery of any promissory note
or other documents arising under the Loan Documents or in connection with the
Property;
 
(v)      Lender’s transfer, participation, componentization or other disposition
of all or any part of the Loan or this Guaranty, or an interest therein;
 
(vi)     the sale or foreclosure (or posting or advertising for sale or
foreclosure), or assignment-in-lieu of foreclosure, of any collateral for the
Guaranteed Obligations;
 
 
3

--------------------------------------------------------------------------------

 
(vii)    any protest, proof of non-payment or default by Borrower, or the
occurrence of a breach or an Event of Default, or the intent to accelerate or of
acceleration in relation to any instrument relating to the Indebtedness or the
Guaranteed Obligations;
 
(viii)   the obtaining or release of any guaranty or surety agreement, pledge,
assignment or other security for the Indebtedness or the Guaranteed Obligations,
or any part thereof; or
 
(ix)      any other action at any time taken or omitted to be taken by Lender
generally and any and all demands and notices of every kind in connection with
this Guaranty, the other Loan Documents and any other documents or agreements
evidencing, securing or relating to the Indebtedness or the Guaranteed
Obligations, or any part thereof.
 
(b)       Guarantor hereby waives any and all rights it may now or hereafter
have to, and covenants and agrees that it shall not at any time, insist upon,
plead or in any manner whatsoever claim or take the benefit or advantage of, any
and all appraisal, valuation, stay, extension, marshaling-of-assets or
redemption laws, or right of homestead or exemption, whether now or at any time
hereafter in force, that may delay, prevent or otherwise affect the performance
by Guarantor of its obligations under, or the enforcement by Lender of, this
Guaranty.  Guarantor hereby further waives any and all rights it may now or
hereafter have to, and covenants and agrees that it shall not, set up or claim
any defense, counterclaim, cross-claim, set-off, offset, right of recoupment or
other objection of any kind to any action, suit or proceeding in law, equity or
otherwise, or to any demand or claim that may be instituted or made by Lender
hereunder, except for the defense of the actual timely performance of the
Guaranteed Obligations hereunder.
 
(c)                 Guarantor specifically acknowledges and agrees that the
waivers made by it in this Section and in the other provisions of this Guaranty
are of the essence of the Loan transaction and that, but for this Guaranty and
such waivers, Lender would not make the Loan to Borrower.
 
1.10           Waiver of Subrogation, Reimbursement and
Contribution.  Notwithstanding anything to the contrary contained herein,
Guarantor hereby unconditionally and irrevocably waives, releases and abrogates
any and all rights it may now or hereafter have under any agreement, at law or
in equity (including, without limitation, any law subrogating the Guarantor to
the rights of Lender), to assert any claim against or seek contribution,
indemnification or any other form of reimbursement from Borrower or any other
Person liable for payment of any or all of the Guaranteed Obligations for any
payment made by Guarantor under or in connection with this Guaranty or
otherwise.
 
1.11           Reinstatement; Effect of Bankruptcy.  Guarantor agrees that if at
any time all or any part of any payment at any time received by Lender from, or
on behalf of, Borrower or Guarantor under or with respect to this Guaranty is
held to constitute a Preferential Payment (as defined in Section 4.4), or if
Lender is required to rescind, restore or return all or part of any such payment
or pay the amount thereof to another Person for any reason (including, without
limitation, the insolvency, bankruptcy reorganization, receivership or other
debtor relief law or any judgment, order or decision thereunder), then the
Guaranteed Obligations hereunder shall, to the extent of the payment
rescinded,  restored or returned, be deemed to have continued in existence
notwithstanding such previous receipt by Lender, and the Guaranteed Obligations
hereunder shall continue to be effective or reinstated, as the case may be, as
to such payment as though such previous payment to Lender had never been made.
 
 
4

--------------------------------------------------------------------------------

 
ARTICLE II
 
EVENTS AND CIRCUMSTANCES NOT
REDUCING OR DISCHARGING GUARANTOR’S OBLIGATIONS
 
2.1           Events and Circumstances Not Reducing or Discharging Guarantor’s
Obligations.  Guarantor hereby consents and agrees to each of the following and
agrees that Guarantor’s obligations under this Guaranty shall not be released,
diminished, impaired, reduced or adversely affected in any way by any of the
following, although without notice to or the further consent of Guarantor, and
waives any common law, equitable, statutory or other rights (including, without
limitation, rights to notice) or defenses which Guarantor might otherwise have
as a result of or in connection with any of the following:
 
(a)                 Modifications.  Any change in the time, manner or place of
payment of all or any part of the Indebtedness or the Guaranteed Obligations, or
in any other term thereof, or any renewal, extension, increase, alteration,
rearrangement, amendment or other modification to any provision of any of the
Loan Documents or any other document, instrument, contract or understanding
between Borrower and Lender or any other Person pertaining to the Indebtedness
or the Guaranteed Obligations.
 
(b)                 Adjustment.  Any adjustment, indulgence, forbearance,
waiver, consent or compromise that Lender might extend, grant or give to
Borrower, Guarantor or any other Person with respect to any provision of this
Guaranty or any of the other Loan Documents.
 
(c)                 Condition of Borrower or Guarantor.  Borrower’s or
Guarantor’s voluntary or involuntary liquidation, dissolution, sale of all or
substantially all of their respective assets and liabilities, appointment of a
trustee, receiver, liquidator, sequestrator or conservator for all or any part
of Borrower’s or Guarantor’s assets, insolvency, bankruptcy, assignment for the
benefit of creditors, reorganization, consolidation, merger arrangement,
composition, readjustment or the commencement of any other similar proceedings
affecting Borrower or Guarantor or any of the assets of either of them,
including, without limitation, (A) the release or discharge of Borrower from the
payment and performance of its obligations under any of the Loan Documents by
operation of law or (B) the impairment, limitation or modification of the
liability of Borrower, its partners or Guarantor, or of any remedy for the
enforcement of Lender’s rights, under this Guaranty or any of the other Loan
Documents, resulting from the operation of any present or future provisions of
the Bankruptcy Code or other present or future federal, state or applicable
statute of law or from the decision in any court.
 
 
5

--------------------------------------------------------------------------------

 
(d)                 Invalidity of Guaranteed Obligations.  The invalidity,
illegality, irregularity or unenforceability of all or any part of this Guaranty
or of any of the Loan Documents, or of any other document or agreement executed
in connection with the Indebtedness or the Guaranteed Obligations for any reason
whatsoever, including, without limitation, the fact that (i) the Indebtedness or
the Guaranteed Obligations, or any part thereof, exceeds the amount permitted by
law, (ii) the act of creating the Indebtedness or the Guaranteed Obligations, or
any part thereof, is ultra vires, (iii) the officers or representatives
executing the Loan Documents or any other document or agreement executed in
connection with the creating of the Indebtedness or the Guaranteed Obligations,
or any part thereof, acted in excess of their authority, (iv) the Indebtedness
or the Guaranteed Obligations, or any part thereof, violates applicable usury
laws, (v) Borrower or Guarantor has valid defenses, claims or offsets (whether
at law, in equity or by agreement) which render the Indebtedness or the
Guaranteed Obligations wholly or partially uncollectible, (vi) the creation,
performance or repayment of the Indebtedness or the Guaranteed Obligations, or
any part thereof (or the execution, delivery and performance of any document or
instrument representing the Indebtedness or the Guaranteed Obligations, or any
part thereof, or executed in connection with the Indebtedness or the Guaranteed
Obligations, or given to secure the repayment of the Indebtedness or the
Guaranteed Obligations, or any part thereof), is illegal, uncollectible, legally
impossible or unenforceable or (vii) any of the Loan Documents or any other
document or agreement executed in connection with the Indebtedness or the
Guaranteed Obligations, or any part thereof, has been forged or otherwise are
irregular or not genuine or authentic.
 
(e)                 Release of Obligors.  Any compromise or full or partial
release of the liability of Borrower or any other Person now or hereafter
liable, whether directly or indirectly, jointly, severally, or jointly and
severally, to pay, perform, guarantee or assure the payment of the obligations
under this Guaranty or any of the other Loan Documents.
 
(f)                 Release of Collateral; Other Collateral.  Any release,
surrender, exchange, subordination, deterioration, waste, loss or impairment by
Lender (including, without limitation, negligent, willful, unreasonable or
unjustifiable impairment) of, or failure to perfect or obtain protection of, any
collateral, property or security at any time existing in connection with, or
assuring or securing payment of, all or any part of the Indebtedness or the
Guaranteed Obligations; or the taking or accepting of any other security,
collateral or guaranty or other assurance of payment for all or any part of the
Indebtedness or the Guaranteed Obligations.
 
(g)                 Offset.  Any existing or future right of set-off, offset,
claim, counterclaim or defense of any kind or nature against Lender or any other
Person, which may be available to or asserted by Guarantor or Borrower.
 
(h)                 Change in Law.  Any change in the laws, rules or regulations
of any jurisdiction or any present or future action of any Governmental
Authority or court amending, varying, reducing or otherwise affecting, or
purporting to amend, vary, reduce or otherwise affect, any of the obligations of
Borrower under any of the Loan Documents or Guarantor under this Guaranty.
 
(i)                 Event of Default.  The occurrence of any Event of Default or
any potential Event of Default under any of the Loan Documents, whether or not
Lender has exercised any of its rights and remedies under the Loan Documents
upon the happening of any such Event of Default or potential Event of Default.
 
 
6

--------------------------------------------------------------------------------

 
(j)                 Actions Omitted.  The absence of any action to enforce any
of Lender’s rights under the Loan Documents or available to Lender at law,
equity or otherwise, to recover any judgment against Borrower or to enforce a
judgment against Borrower under any of the Loan Documents.
 
(k)                 Other Circumstances.  Any other circumstance which might
otherwise constitute a legal or equitable discharge or defense of a guarantor
generally, it being the unambiguous and unequivocal intention of Guarantor and
Lender that the liability of Guarantor hereunder shall be direct and immediate
and that Guarantor shall be obligated to pay the Guaranteed Obligations when
due, notwithstanding any occurrence, circumstance, event, action, or omission
whatsoever, whether contemplated or uncontemplated, and whether or not otherwise
or particularly described herein, except for the full and final payment and
satisfaction of the Guaranteed Obligations.
 
2.2      Indebtedness or Other Obligations of Guarantor.  If Guarantor is or
becomes liable for any Indebtedness owed by Borrower to Lender by endorsement or
otherwise than under this Guaranty such liability shall not be in any manner
impaired or affected by this Guaranty and the rights of Lender hereunder shall
be cumulative of any and all other rights that Lender may ever have against
Guarantor.  The exercise by Lender of any right or remedy hereunder or under any
other instrument or at law or in equity shall not preclude the concurrent or
subsequent exercise of any right or remedy under any other instrument or at law
or in equity, including the making of multiple demands hereunder.  Further,
without in any way diminishing or limiting the generality of the foregoing, it
is specifically understood and agreed that this Guaranty is given by Guarantor
as an additional guaranty to any and all guarantees as may heretofore have been
or may hereafter be executed and delivered by Guarantor in favor of Lender,
whether relating to the obligations of Borrower under the Loan Documents or
otherwise, and nothing herein shall ever be deemed to replace or be in-lieu of
any other such previous or subsequent guarantees.
 
ARTICLE III
 
REPRESENTATIONS AND WARRANTIES
 
3.1           Representations and Warranties.  To induce Lender to enter into
the Loan Documents and extend credit to Borrower, Guarantor hereby represents
and warrants to Lender that, on the date hereof and during the duration of this
Guaranty:
 
(a)                 Due Formation, Authorization and Enforceability.  Guarantor
is duly organized and validly existing under the laws of the jurisdiction of its
incorporation or formation, as the case may be, and has full power and legal
right to execute and deliver this Guaranty and to perform under this Guaranty
and the transactions contemplated hereunder.  Guarantor has taken all necessary
action to authorize the execution, delivery and performance of this Guaranty and
the transactions contemplated hereunder.  This Guaranty has been duly
authorized, executed and delivered by Guarantor and constitutes a legal, valid
and binding obligation of Guarantor, enforceable against Guarantor in accordance
with its terms.
 
(b)                 Benefit to Guarantor.  Guarantor hereby acknowledges that
Lender would not make the Loan but for the personal liability undertaken by
Guarantor under this Guaranty.  Guarantor (i) is an affiliate of Borrower, (ii)
has received, or will receive, direct and/or indirect benefit from the making of
the Loan to Borrower and (iii) has received, or will receive, direct and/or
indirect benefit from the making of this Guaranty with respect to the Guaranteed
Obligations.
 
 
7

--------------------------------------------------------------------------------

 
(c)                 Familiarity and Reliance.  Guarantor is familiar with, and
has independently reviewed books and records regarding, the financial condition
of Borrower and is familiar with the value of any and all collateral granted, or
intended to be granted, as security for the Indebtedness or the Guaranteed
Obligations; provided, however, Guarantor is not relying on such financial
condition or such collateral as an inducement to enter into this Guaranty.
 
(d)                 No Representation by Lender.  Neither Lender nor any other
Person has made any representation, warranty or statement to Guarantor or to any
other Person in order to induce the Guarantor to execute this Guaranty.
 
(e)                 Solvency.  Guarantor has not entered into this Guaranty with
the actual intent to hinder, delay or defraud any creditor.  Guarantor received
reasonably equivalent value in exchange for the Guaranteed
Obligations.  Guarantor is not presently insolvent, and the execution and
delivery of this Guaranty will not render Guarantor insolvent.
 
(f)                 No Conflicts.  The execution and delivery of this Guaranty
by Guarantor, and the performance of transactions contemplated hereunder do not
and will not (i) conflict with or violate any Legal Requirements or any
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities (including Environmental
Laws) affecting Guarantor or any of its assets or property, (ii) conflict with,
result in a breach of, or constitute a default (including any circumstance or
event which would be a default but for the lack of due notice or lapse of time
or both) under any of the terms, conditions or provisions of any of Guarantor’s
organizational documents or any agreement or instrument to which Guarantor is a
party, or by which Guarantor or its assets or property are bound or (iii) result
in the creation or imposition of any Lien on any of Guarantor’s assets or
property.
 
(g)                 Litigation.  There is no action, suit, proceeding,
arbitration or investigation pending or, to Guarantor’s knowledge after due and
diligent inquiry, threatened against Guarantor in any court or by or before any
other Governmental Authority, in each case, which might have consequences that
would materially and adversely affect the performance of Guarantor’s obligations
and duties under this Guaranty.  There are no outstanding or unpaid judgments
against Guarantor which might have consequences that would materially and
adversely affect the performance of Guarantor’s obligations and duties under
this Guaranty.
 
(h)                 Consents.  No consent, approval, authorization, order or
filings of or with any court or Governmental Authority is required for the
execution, delivery and performance by Guarantor of, or compliance by Guarantor
with, this Guaranty or the consummation of the transactions contemplated
hereunder, other than those which have been obtained by Guarantor.
 
 
8

--------------------------------------------------------------------------------

 
(i)                 Compliance.  Guarantor is not in default or violation of any
regulation, order, writ, injunction, decree or demand of any Governmental
Authority, the violation or default of which might have consequences that would
materially and adversely affect the condition (financial or otherwise) or
business of Guarantor or might have consequences that would materially and
adversely affect its performance hereunder.
 
(j)                 Financial Information.  All financial data that have been
delivered to Lender with regard to Guarantor (i) are true, complete and correct
in all material respects, (ii) accurately represent the financial condition of
Guarantor as of the date of such reports and (iii) have been prepared in
accordance with GAAP throughout the periods covered, except as may be explicitly
disclosed therein.
 
(k)                 No Defenses.  This Guaranty and the obligations of Guarantor
hereunder are not subject to, and Guarantor has not asserted, any right of
rescission, offset, counterclaim, cross-claim, recoupment or affirmative or
other defense of any kind and neither the operation of any of the terms of this
Guaranty nor the exercise of any right hereunder will render the Guaranty
unenforceable in whole or in part.
 
(l)                 Tax Filings.  Guarantor has filed (or has obtained effective
extensions for filing) all federal, state and local tax returns required to be
filed and has paid, or has made adequate provision for the payment of, all
federal, state and local taxes, charges and assessments payable by
Guarantor.  Guarantor reasonably believes that its tax returns properly reflect
the incomes and taxes of Guarantor for the periods covered thereby.
 
(m)                 No Bankruptcy Filing.  Guarantor is not and has never been a
debtor in any voluntary or involuntary state or federal bankruptcy, insolvency
or similar proceeding.  Guarantor is contemplating neither the filing of a
petition under any state or federal bankruptcy or insolvency laws nor the
liquidation of its assets or property and Guarantor does not have any knowledge
(after due and diligent inquiry) of any Person contemplating the filing of any
such petition against it.
 
(n)                 No Change in Facts or Circumstances; Full and Accurate
Disclosure.  There has been no material adverse change in any condition, fact,
circumstance or event, and there is no fact or circumstance presently known to
Guarantor which has not been disclosed to Lender, in each case that would make
the financial statements or other documents submitted in connection with the
Loan or this Guaranty inaccurate, incomplete or otherwise misleading in any
material respect or that otherwise materially and adversely affects, or might
have consequences that would materially and adversely affect, Guarantor or its
business, operations or conditions (financial or otherwise).
 
(o)                 Embargoed Person.  (i) None of the funds or other assets of
Guarantor constitute property of, or are beneficially owned, directly or
indirectly, by any Embargoed Person; (ii) no Embargoed Person has any interest
of any nature whatsoever in Guarantor (whether directly or indirectly) and (iii)
none of the funds of Guarantor have been derived from any unlawful
activity.  Notwithstanding anything to the contrary contained herein, the
representations and warranties contained in this subsection shall survive in
perpetuity.
 
 
9

--------------------------------------------------------------------------------

 
(p)                 Compliance with Anti-Terrorism, Embargo, Sanctions and
Anti-Money Laundering Laws.  Guarantor, and to the best of Guarantor's knowledge
after due and diligent inquiry, each Person owning an interest in Guarantor: (a)
is not currently identified on the OFAC List and (b) is not a Person with whom a
citizen of the United States is prohibited to engage in transactions by any
trade embargo, economic sanction, or other prohibition of any Legal
Requirement.  Guarantor has implemented procedures, and will consistently apply
such procedures throughout the term of the Loan and the existence of this
Guaranty, to ensure the foregoing representations and warranties remain true and
correct during the term of the Loan and the existence of this Guaranty.
 
(q)                 Survival.  All representations and warranties made by
Guarantor herein shall survive the execution hereof.
 
ARTICLE IV
 
SUBORDINATION OF CERTAIN INDEBTEDNESS
 
4.1           Subordination of Guarantor’s Conditional Rights.  As used herein,
the term “Guarantor’s Conditional Rights” shall mean any and all debts and
liabilities of Borrower owed to Guarantor, whether such debts and liabilities
now exist or are hereafter incurred or arise, or whether the obligations of
Borrower thereon be direct, contingent, primary, secondary, several, joint and
several or otherwise, and irrespective of whether such debts or liabilities be
evidenced by note, contract, open account or otherwise, and irrespective of the
Person or Persons in whose favor such debts or liabilities may, at their
inception, have been or may hereafter be created or the manner in which they
have been or may hereafter be acquired by Guarantor.  The Guarantor’s
Conditional Rights shall include, without limitation, all rights and claims of
Guarantor for subrogation, reimbursement, exoneration, contribution or
indemnification, any right to participate in any claim or remedy of Lender
against Borrower or any security or collateral which Lender now has or may
hereafter acquire, whether or not such claim, remedy or right arises in equity
or under contract, statute (including the Bankruptcy Code or any successor or
similar statute) or common law, by any payment made hereunder or otherwise,
including, without limitation, the right to take or receive from Borrower,
directly or indirectly, in cash or other property or by set-off or in any other
manner, payment or security on account of such claim or other rights, against
Borrower, as a result of Guarantor’s payment of all or any portion of the
Guaranteed Obligations or otherwise.
 
4.2           Liens Subordinate; Standstill.  Notwithstanding any other
provision of this Guaranty to the contrary, until the payment and performance in
full of the Indebtedness, Guarantor hereby agrees that (i) all Guarantor’s
Conditional Rights and any and all liens, security interests, judgment liens,
charges or other encumbrances upon Borrower’s assets securing payment of the
Guarantor’s Conditional Rights shall be and remain, at all times, inferior and
subordinate in all respects to the payment and performance in full of the
Indebtedness and any and all liens, security interests, judgment liens, charges
or other encumbrances upon Borrower’s assets securing payment of the
Indebtedness, regardless of whether such encumbrances in favor of Guarantor or
Lender presently exist or are hereafter created or attach, (ii) Guarantor shall
not be entitled to, and shall not, receive or collect, directly or indirectly,
from Borrower or any other Person any amount pursuant to or in satisfaction of
any of the Guarantor’s Conditional Rights and (iii) Guarantor shall not, without
the prior written consent of Lender, (x) exercise or enforce any creditor’s
right it may have against Borrower in respect of any of the Guarantor’s
Conditional Rights or (y) foreclose, repossess, sequester or otherwise take
steps or institute any action or proceedings (judicial or otherwise, including,
without limitation, the commencement of, or joinder in, any liquidation,
bankruptcy, rearrangement, debtor’s relief or insolvency proceeding) to enforce
any liens, mortgages, deeds of trust, security interests, collateral rights,
judgments or other encumbrances on assets of Borrower held by Guarantor.
 
 
10

--------------------------------------------------------------------------------

 
4.3           Claims in Bankruptcy.  In the event of receivership, bankruptcy,
reorganization, arrangement, debtor’s relief or other insolvency proceedings
involving Guarantor as debtor, Lender shall have the right and authority, either
in its own name or as an attorney-in-fact for Guarantor, to prove its claim in
any such proceeding and to take such other steps as may be necessary so as to
establish its rights hereunder and receive directly from the receiver, trustee
or other court custodian, dividends and payments which would otherwise be
payable pursuant to or in satisfaction of any of the Guarantor’s Conditional
Rights.  Guarantor hereby assigns any and all such dividends and payments to
Lender.  Should Lender receive, for application against the Guaranteed
Obligations, any dividend or payment which is otherwise payable to Guarantor and
which, as between Borrower and Guarantor, shall constitute a credit against any
of the Guarantor’s Conditional Rights, then, upon payment and performance in
full of the Indebtedness and the Guaranteed Obligations, Guarantor shall become
subrogated to the rights of Lender to the extent that such payments to Lender
with respect to, or in satisfaction of, such Guarantor’s Conditional Rights have
contributed toward the liquidation of the Guaranteed Obligations and such
subrogation shall be with respect to that proportion of the Guaranteed
Obligations which would have remained unpaid had Lender not received such
dividends or payments upon the Guarantor’s Conditional Rights.
 
4.4           Payments Held in Trust.  In the event that, notwithstanding
anything to the contrary in this Guaranty, Guarantor should receive any funds,
payment, claim or distribution which is prohibited by this Guaranty on account
of any of the Guarantor’s Conditional Rights and either (i) such amount is paid
to Guarantor at any time when any part of the Indebtedness or the Guaranteed
Obligations shall not have been paid or performed in full or, (ii) regardless of
when such amount is paid to Guarantor, any payment made by, or on behalf of,
Borrower to Lender is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid by Lender or paid over to a
trustee, receiver or any other Person, whether under any bankruptcy act or
otherwise (such payment, a “Preferential Payment”), then such amount paid to
Guarantor shall be held in trust for the benefit of Lender and shall forthwith
be paid to Lender to be credited and applied upon the Indebtedness or the
Guaranteed Obligations, whether matured or unmatured, in such order as Lender,
in its sole and absolute discretion, shall determine.  To the extent that any of
the provisions of this Article 4 shall not be enforceable, Guarantor agrees that
until such time as the Indebtedness and the Guaranteed Obligations have been
paid and performed in full and the period of time has expired during which any
payment made by Borrower to Lender may be determined to be a Preferential
Payment, all of the Guarantor’s Conditional Rights, to the extent not validly
waived, shall be subordinate to Lender’s right to full payment and performance
of the Indebtedness and the Guaranteed Obligations and Guarantor shall not
enforce any of the Guarantor’s Conditional Rights during such period.
 
 
11

--------------------------------------------------------------------------------

 
ARTICLE V
 
MISCELLANEOUS
 
5.1      Lender’s Benefit; No Impairment of Loan Documents.  This Guaranty is
for the benefit of Lender and its successors and assigns and nothing contained
herein shall impair, as between Borrower and Lender, the obligations of Borrower
under the Loan Documents.  Lender and its successors and assigns shall have the
right to assign, in whole or in part, this Guaranty and the other Loan Documents
to any Person and to participate all or any portion of the Loan, including,
without limitation, any servicer or trustee in connection with a Securitization.
 
5.2      Successors and Assigns; Binding Effect.  This Guaranty shall be binding
upon Guarantor and its heirs, executors, legal representatives, successors and
assigns, whether by voluntary action of the parties or by operation of
law.  Notwithstanding anything to the contrary herein, Guarantor may in no event
delegate or transfer its obligations under, or be released from, this Guaranty,
except in accordance with the terms of the Loan Agreement and this Guaranty.
 
5.3      Borrower.  The term “Borrower” as used herein shall include any new or
successor corporation, association, partnership (general or limited), limited
liability company, joint venture, trust or other individual or organization
formed as a result of any merger, reorganization, sale, transfer, devise, gift
or bequest of or by Borrower or any interest in Borrower.
 
5.4      Costs and Expenses.  If Guarantor should breach or fail to timely
perform any provision of this Guaranty, Guarantor shall, immediately upon demand
by Lender, pay to Lender any and all costs and expenses (including court costs
and attorneys’ fees and expenses) incurred by Lender in connection with the
enforcement hereof or the preservation of Lender’s rights hereunder.  The
covenant contained in this Section shall survive the payment and performance of
the Guaranteed Obligations.
 
5.5      Not a Waiver; No Set-Off.  The failure of any party to enforce any
right or remedy hereunder, or to promptly enforce any such right or remedy,
shall not constitute a waiver thereof, nor give rise to any estoppel against
such party, nor excuse any other party from its obligations hereunder, nor shall
a single or partial exercise thereof preclude any other future exercise, or the
exercise of any other right, power, remedy or privilege.  In particular, and not
by way of limitation, by accepting payment after the due date of any amount
payable under this Guaranty, Lender shall not be deemed to have waived any right
either to require prompt payment when due of all other amounts due under this
Guaranty or to declare a default for failure to effect prompt payment of any
such other amount.  Lender shall not be required to mitigate damages or take any
other action to reduce, collect or enforce any of the Indebtedness or the
Guaranteed Obligations.  No set-off, counterclaim (other than compulsory
counterclaims), reduction, diminution of any obligations or any defense of any
kind or nature which Guarantor has or may hereafter have against Borrower or
Lender shall be available hereunder to Guarantor.
 
5.6      PRIOR AGREEMENTS. THIS GUARANTY CONTAINS THE ENTIRE AGREEMENT OF THE
PARTIES HERETO IN RESPECT OF THE GUARANTY DESCRIBED HEREIN, AND ALL PRIOR
AGREEMENTS AMONG OR BETWEEN SUCH PARTIES, WHETHER ORAL OR WRITTEN, INCLUDING ANY
TERM SHEETS, CONFIDENTIALITY AGREEMENTS AND COMMITMENT LETTERS, ARE SUPERSEDED
BY THE TERMS OF THIS GUARANTY AS THEY RELATE TO THE GUARANTY DESCRIBED HEREIN.
 
 
12

--------------------------------------------------------------------------------

 
5.7      No Oral Change.  No modification, amendment, extension, discharge,
termination or waiver of any provision of this Guaranty, nor consent to any
departure by Guarantor therefrom, shall in any event be effective unless the
same shall be in a writing signed by Lender, and then such waiver or consent
shall be effective only in the specific instance, and for the purpose, for which
given.  Except as otherwise expressly provided herein, no notice to, or demand
on, Guarantor, shall entitle Guarantor to any other or future notice or demand
in the same, similar or other circumstances.
 
5.8      Separate Remedies. Each and all of Lender’s rights and remedies under
this Guaranty and each of the other Loan Documents are intended to be distinct,
separate and cumulative and no such right or remedy herein or therein mentioned
is intended to be in exclusion of or a waiver of any other right or remedy
available to Lender.
 
5.9      Severability.  Wherever possible, each provision of this Guaranty shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Guaranty shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Guaranty.
 
5.10           Number and Gender.  All references to sections and exhibits are
to sections and exhibits in or to this Guaranty unless otherwise
specified.  Unless otherwise specified, the words “hereof,” “herein,” “hereby,”
“hereunder” and words of similar import when used in this Guaranty shall refer
to this Guaranty as a whole and not to any particular provision, article,
section or other subdivision of this Guaranty.  Unless otherwise specified, all
meanings attributed to defined terms herein shall be equally applicable to both
the singular and plural forms of the terms so defined.  Whenever the context may
require, any pronouns used herein shall include the corresponding masculine,
feminine or neuter forms and the singular form of nouns and pronouns shall
include the plural and vice versa.
 
5.11           Headings.  The Section headings in this Guaranty are included in
this Guaranty for convenience of reference only and shall not constitute a part
of this Guaranty for any other purpose.
 
5.12           Recitals.  The recitals and introductory paragraphs of this
Guaranty are incorporated herein, and made a part hereof, by this reference.
 
5.13           Counterparts.  This Guaranty may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument.
 
5.14           Notices.  All notices, consents, approvals and requests required
or permitted hereunder shall be given in writing by expedited prepaid delivery
service, either commercial or United States Postal Service, with proof of
delivery or attempted delivery, addressed as follows (or at such other address
and person as shall be designated from time to time by any party to this
Guaranty, as the case may be, in a written notice to the other parties to this
Guaranty in the manner provided for in this Section).  A notice shall be deemed
to have been given when delivered or upon refusal to accept delivery.
 
 
13

--------------------------------------------------------------------------------

 
 
If to Lender:
Goldman Sachs Commercial Mortgage Capital, L.P.

 
6011 Connection Drive, Suite 550

 
Irving, Texas 75039

 
Attention:  Michael Forbes

 

 
and to:
Goldman Sachs Mortgage Company

200 West Street
New York, New York 10282
Attention:  Daniel Bennett and J. Theodore Borter

 
 
with a copy to:
Cleary Gottlieb Steen & Hamilton LLP

 
One Liberty Plaza

 
New York, New York 10006

 
Attention:  Michael Weinberger, Esq.

 
 
If to Guarantor:
Glimcher Properties Limited Partnership

180 East Broad Street
Columbus, Ohio 43215
 
Attention:  General Counsel

 
 
with a copy to:
Glimcher MJC, LLC

 
Glimcher Properties Limited Partnership

 
180 East Broad Street

 
Columbus, Ohio 43215

 
Attention:  Treasurer

 
5.15           GOVERNING LAW.  (A)   THIS GUARANTY SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TENNESSEE.
 
(B)           ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST GUARANTOR ARISING OUT
OF OR RELATING TO THIS GUARANTY OR ANY OF THE OTHER LOAN DOCUMENTS (OTHER THAN
ANY ACTION IN RESPECT OF THE CREATION, PERFECTION OR ENFORCEMENT OF A LIEN OR
SECURITY INTEREST CREATED PURSUANT TO ANY LOAN DOCUMENTS) MAY BE INSTITUTED IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK.  GUARANTOR HEREBY
(i) IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH
SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH
PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM AND
(ii) IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT,
ACTION OR PROCEEDING.
 
 
14

--------------------------------------------------------------------------------

 
5.16           TRIAL BY JURY.  GURANTOR, TO THE FULLEST EXTENT THAT IT MAY
LAWFULLY DO SO, HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE
OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT
ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THIS GUARANTY OR ANY
OF THE OTHER LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING
IN CONNECTION THEREWITH.  THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN
KNOWINGLY AND VOLUNTARILY BY GUARANTOR AND IS INTENDED TO ENCOMPASS INDIVIDUALLY
EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD
OTHERWISE ACCRUE.  LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH
IN ANY PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY GUARANTOR.
 
5.17           Brokers and Financial Advisors.  Guarantor hereby represents that
none of Borrower, Guarantor or any of their respective affiliates has dealt with
any financial advisors, brokers, underwriters, placement agents, agents or
finders in connection with the transactions contemplated by this Agreement
and/or the other Loan Documents.  Guarantor agrees to indemnify and hold Lender
harmless from and against any and all claims, liabilities, costs and expenses of
any kind in any way relating to or arising from a claim by any Person that such
Person acted on behalf of Borrower, Guarantor or any of their respective
affiliates in connection with the transactions contemplated in this Agreement
and/or the other Loan Documents.  The provisions of this Section shall survive
the expiration and termination of this Agreement and the repayment of the
Indebtedness.
 
5.18           Joint and Several Liability.  If Guarantor is comprised of more
than one Person, the obligations and liabilities of each such Person hereunder
are joint and several.
 
[No Further Text on this Page; Signature Page Follows]
 
 
15

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned has executed this Guaranty all as of the day
and year first above written.
 
 
GUARANTOR:

 
GLIMCHER PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership
 
 
By: Glimcher Properties Corporation,
       a Delaware corporation and its sole general partner

 
By: /s/ George A. Schmidt
Name: George A. Schmidt
Title: Executive Vice President & Chief Investment Officer
 


 